Citation Nr: 1711469	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-28 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1975 to April 1979, including service aboard the USS Forrestal aircraft carrier.  The Veteran was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In June 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) in order to afford the Veteran a Board videoconference hearing at the RO before a Veterans Law Judge.  A hearing was subsequently scheduled for May 2015, and notice was sent to the Veteran and his representative.  The Veteran did not report for the scheduled hearing and has not provided good cause for not attending.  Therefore, the request is deemed withdrawn, and the Board may proceed with adjudication of the issue on appeal.  See 38 C.F.R. § 20.704(d) (2016).

In April 2016, the Board remanded the issue and instructed the RO to: 1) obtain records from the VAMC in Beckley, West Virginia from June 1997 to December 2001; 2) obtain records from the VAMC in Fayetteville, North Carolina from January 2001 to June 2011 and from January 2014 to the present; and 3) schedule the Veteran for a medical examination regarding service connection for type II diabetes mellitus, including whether it is related to the Veteran's reported exposure to drinking water contaminants, as discussed in an August 2000 Report.  

The claim has now been returned to the Board for review.  Upon reviewing the development since April 2016, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  First, the Board contacted the VAMC in Beckley, West Virginia, obtained records from June 1997 to June 18, 1999, and verified that the Veteran's last visit to the Beckley VAMC was on June 18, 1999, with no Beckley records dated after that date.  Second, the RO obtained the requested medical records from the VAMC in Fayetteville, NC.  Third, a VA examiner conducted an examination and issued a medical opinion addressing all of the Board's requests.  Additionally, the RO has obtained medical records from the VAMC in Huntington, West Virginia from May 1992 to December 1996, obtained private medical records from August 2001 to December 2001, and issued a supplemental statement of the case.  Thus, the Board will proceed to review and decide the claim with respect to the issue now on appeal based on the evidence that is of record.


FINDING OF FACT

1.  The weight of the evidence is against finding a nexus between any in-service event and the Veteran's current diagnosis of type II diabetes mellitus, and the Veteran was not diagnosed with diabetes mellitus within a year of service.

2.  The Veteran was not exposed to herbicide agents during military service.


CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated October 2009, the Veteran was informed of the evidence and information necessary to substantiate the service connection claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial AOJ adjudication of the claims.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).




II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection will also be presumed for certain chronic diseases, including diabetes, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2016).

A veteran who, during active military service, served in Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  For the purposes of this section, "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the above-stated period.  38 C.F.R. § 3.307(a)(6).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a).  The presumption requires that a veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

"A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 307, 311 (2007) (internal citations and quotations omitted).  In evaluating the probative value of medical opinion evidence, the Board may consider the following factors: (1) whether the testimony is based upon sufficient facts or data; (2) whether the testimony is the product of reliable principles and methods; and (3) whether the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  "[M]ost of the probative value of a medical opinion comes from its reasoning."  Id. at 304.  The opinion "must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Id. at 301.

A June 2016 VA medical opinion states that the Veteran was first diagnosed with type II diabetes mellitus on August 12, 1996, many years after he left service in April 1979.  Also according to the medical opinion, type II diabetes mellitus was not noted in VA treatment records between 1992 and 1995.  Since the Veteran was not diagnosed with type II diabetes mellitus within one year of service, service connection cannot be presumed based on diabetes being manifested to a compensable degree within a year of service.  38 C.F.R. §§ 3.307, 3.309(a).  

However, the Veteran's main argument is that his diabetes was caused by contaminated drinking water that he consumed while aboard the USS Forrestal.  In support, the Veteran points to an August 2000 report entitled "Risk Analysis of Shipboard Drinking Water Chemical Contaminants," which is based on survey data of personnel from eleven Navy ships.  The survey concludes that there was a moderate risk of chemical contamination of the drinking water production, storage, and distribution systems onboard ships.  Possible sources of contamination include volatile organic compounds, total petroleum hydrocarbons, and disinfection by-products (total trihalomethanes).  Another potential contamination source is lead, which could have resulted from the use of lead-based paints as sealants/coatings on the interior of potable water tanks.  In personal statements dated in November 2008 and April 2016, the Veteran also states that while aboard the USS Forrestal the Veteran was told that jet fuel had leaked into the water lines when someone mistakenly connected the water hose while refueling.  Water from the shower was also mixed with the jet fuel, causing the walls of the shower to become covered with green slime.  

The June 2016 VA medical opinion stated that it was less likely than not that the Veteran's type II diabetes mellitus was incurred in or caused by any claimed in-service injury, event, or illness.  In reaching this conclusion, the examiner specifically addressed the August 2000 report, noting that the report was not peer reviewed, was based on interviews with personnel rather than analysis of water, and that the USS Forrestal was not one of the eleven ships on which the study was based.  

The examiner also considered the Veteran's reports of jet fuel in shower water but concluded that even if the Veteran was exposed, the alleged contaminants would likely be eliminated from the body within 2-3 days to a few weeks and would not be expected to cause the Veteran's type II diabetes mellitus.  Several studies were cited in support of this conclusion, and the examiner noted that this would also apply to exposure to small amounts of arsenic, fuel through inhalation when pumping case, and exposure to chlorophenols through drinking chlorinated water.  The examiner also could not find scientific evidence linking exposure to lead or asbestos and the development of diabetes.  The examiner further opined that the Veteran's long term obesity was a factor that more likely than not put him at risk for developing diabetes.  In summary, the Board finds that this medical opinion is adequate, in that it contains clear conclusions and sufficient supporting data that are connected with a reasoned medical explanation.  Nieves-Rodriguez, 22 Vet. App. at 301-02.  

There can be no service connection without a medical nexus opinion in this case because type II diabetes mellitus is not the type of disability that a lay person can diagnose or opine as to likely etiology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The Veteran also argues that he was exposed to herbicide agents through the residuals of Agent Orange that was previously stored aboard the USS Forrestal and through contamination of water taken from Vietnam.  The Veteran enlisted in the United States Navy on April 29, 1975, eight days before the end of the presumptive service period for herbicide agent exposure in 38 C.F.R. § 3.307(a)(6).  His personnel records indicate that he was in training in Illinois in July 1975 and in Mississippi in September 1975.  His sea duty commencement date was October 1975, which would at a minimum place him in the waters off of Vietnam five months after the presumptive service period.  In addition, as was noted previously, service in Vietnam includes service in the waters offshore if it involved duty or visitation in Vietnam, and such is not shown here.  Furthermore, while exposure to herbicides is presumed for Air Force veterans who regularly came into contact with aircraft used to spray herbicide agents during the Vietnam era, (see 38 C.F.R. § 3.307(a)(6)(v)), this presumption is inapplicable here because the Veteran had Naval service and is otherwise not shown to have regularly serviced C-123s aircraft during service.  Finally, the record does not show that the Veteran was otherwise exposed to herbicide agents during service.  Consequently, based on the foregoing, the Board finds that the weight of the evidence is against entitlement to service connection for the Veteran's diabetes as due to exposure to herbicide agents.

In reaching these conclusions, the Board does not question the Veteran's honesty or integrity.  Although the Board is sympathetic to the Veteran's condition, because the preponderance of the evidence is against service connection, even when considering the Veteran's lay testimony, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for type II diabetes mellitus is denied.  


____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


